Title: To George Washington from “The Author” [Robert Goldsborough], 1 June 1787
From: Goldsborough, Robert
To: Washington, George



Sir,
Cambridge, in Maryland [1 June 1787]

If I had the honour of an Acquaintance with your Excellency, I wou’d respectfully subscribe my name to this address: But in communicating the sentiments which appear in the paper inclosed, I am not governed by a Motive of vanity in personally claiming your attention, but by a warm desire to see our political Union more perfectly established. Whether the ideas it contains can have any tendency to promote an object so ardently wished for by every patriot, is submitted to your superior Judgment. I am, sir, Like the rest of mankind, Your sincere Admirer and most obedient servant,

The Author.

